Title: From Benjamin Franklin to Deborah Franklin, 5 July 1769
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London July 5. 1769
By Capt. Falconer, I shall write to you fully; this only serves to acquaint you that I am as well as I can be without my usual Journey, but I begin to feel the want of it, and shall set out in a few days, for a Tour of a few Weeks. I hope you are perfectly recovered. My Love to Sally and all Friends. I am, as ever Your affectionate Husband
B Franklin
